PER CURIAM:
One Arlander Petty, an'employee of the New York Central Railroad, was *539found to be entitled under the Federal Employers Liability Act to damages against the Railroad for injuries suffered by him in the course of his employment. Petty was a fork lift operator and was injured when the boom of the machine collapsed upon him. It was owned by Clark Equipment Company which leased it to the Railroad.
The Railroad had timely filed a cross-claim for indemnity against Clark. This cross-claim was heard by Judge Croake below, who granted it in its entirety and filed a written unreported memorandum opinion.
We affirm the judgment below upon the opinion of Judge Croake.